Citation Nr: 1004121	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  09-19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant's income is excessive for the receipt 
of nonservice-connected death pension benefits.   

(The issues of whether new and material evidence has been 
received to reopen a claim for service connection for the 
cause of the Veteran's death and a claim for entitlement to 
Dependents' Educational Assistance pursuant to Chapter 35, 
Title 38, United States Code will be addressed in a separate 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from October 1941 to 
November 1945.  He died in June 2002.  The appellant is his 
widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's countable annual family income for a 
surviving spouse with no dependents, minus unreimbursed 
medical expenses, exceeds the maximum annual pension rate 
(MAPR) for death pension benefits for the September 2007 to 
October 2008 annualization period.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death 
pension benefits during the September 2007 to October 2008 
annualization period are not met.  38 U.S.C.A. §§ 1503, 1521, 
1541 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.3(b)(4), 3.21, 
3.23, 3.271, 3.272, 3.273 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
However, the provisions of the VCAA have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter, such 
as in the present case.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  
Therefore, the Board finds that no further action is 
necessary under the statutory and regulatory duties to notify 
and assist.  

In any event, review of the claims folder reveals compliance 
with the VCAA.  That is, by way of VCAA letters dated in 
February 2008, April 2008, September 2008, and March 2009, 
the RO advised the appellant of the evidence needed to 
substantiate her death pension claim and explained what 
evidence VA was obligated to obtain or to assist her in 
obtaining and what information or evidence she was 
responsible to provide.  38 U.S.C.A. § 5103(a).  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Thus, the Board finds that the RO has provided all notice 
required by the VCAA as to the three elements of notice.  
38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

In addition, the March 2009 letter from the RO further 
advised her that an effective date will be assigned if death 
pension is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 
486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  

With regards to the timing of her VCAA notice, the Board sees 
the RO did not provide the appellant all necessary VCAA 
notice prior to initially adjudicating her death pension 
claim in May 2008, the preferred sequence.  Pelegrini II, 18 
Vet. App. at 120 (2004).  But the U.S. Court of Appeals for 
Veterans Claims (Court) in Pelegrini II also clarified that 
in these situations VA does not have to vitiate that decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Id.  Rather, VA need only ensure 
the appellant receives (or since has received) content-
complying VCAA notice, followed by readjudication of her 
claim, such that the intended purpose of the notice is not 
frustrated and she is still provided proper due process.  In 
other words, she must be given an opportunity to participate 
effectively in the processing of her claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a Statement of the Case 
(SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, VA may cure a timing of 
notice defect by taking proper remedial measures, such as 
issuing a fully compliant VCAA notice and subsequent SOC or 
SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

Here, any timing error was cured.  After providing additional 
VCAA notice in September 2008 and March 2009, the RO followed 
by readjudicating the claim in the May 2009 SOC.  So each 
time after providing the required notice, the RO reconsidered 
the claim - including to address any additional evidence 
received in response to the notice.  So the timing defect in 
the notice has been rectified.  Prickett, 20 Vet. App. at 
376.  As such, the Board concludes prejudicial error in the 
timing of VCAA notice has not been demonstrated.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency).

With respect to the duty to assist, the RO has secured Social 
Security Administration (SSA) income data for the appellant.  
The appellant, for her part, has also submitted personal 
statements, argument from her representative, and several VA 
Forms 21-8416, Medical Expense Reports (MERs), detailing her 
income and medical expenses.  Overall, the Board is satisfied 
that all relevant evidence identified by the appellant has 
been secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Death Pension

Death pension is available to the "surviving spouse" of a 
Veteran because of his nonservice-connected death, as long as 
the Veteran served for the required period of time during 
wartime subject to certain income limitations.  See 38 
U.S.C.A. §§ 101, 1521(j), 1541 (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5),  (2009).  

Basic entitlement exists if, among other things, the 
surviving spouse's income is not in excess of the applicable 
MAPR specified in 38 C.F.R. § 3.23 as changed periodically 
and reported in the Federal Register.  See 38 U.S.C.A. § 1521 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), 
(b), (d)(5) (2009).  The MAPR is published in Appendix B of 
VA Manual M21-1 (M21-1) and is to be given the same force and 
effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 
3.23.  The MAPR is revised every December 1st and is 
applicable for the following 12-month period.  The MAPR shall 
be reduced by the amount of the countable annual income of 
the surviving spouse.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. 
§§ 3.3, 3.23(b) (2009).  Fractions of dollars will be 
disregarded in computing annual income.  38 C.F.R. § 
3.271(h).  

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included during the 12 month annualization period in which 
received, except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. § 3.271(a).  SSA income is not 
specifically excluded under 38 C.F.R. § 3.272, nor is the 
income of a child in the custody of the surviving spouse.  In 
fact, the surviving spouse's annual income includes the 
annual income of the surviving spouse and the Veteran's 
children in her custody.  38 C.F.R. § 3.23(d)(5).  Such 
incomes are therefore included as countable income.  
Unreimbursed medical expenses in excess of 5 percent of the 
MAPR, which have been paid, may be excluded from a surviving 
spouse's income for the same 12-month annualization period to 
the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii).  In 
order to be excluded from income, these medical expenses must 
be paid during the time period at issue, regardless of when 
they were incurred.  In addition, they must be out-of-pocket 
expenses, for which the surviving spouse received no 
reimbursement, such as through an insurance company.  
However, medical insurance premiums themselves, as well as 
the Medicare deduction, may be applied to reduce countable 
income.

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a).  Recurring income, received or 
anticipated in equal amounts and at regular intervals such as 
weekly, monthly, quarterly and which will continue throughout 
an entire 12-month annualization period, will be counted as 
income during the 12-month annualization period in which it 
is received or anticipated.  38 C.F.R. § 3.271(a)(1).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).  The amount of any nonrecurring countable 
income received by a beneficiary shall be added to the 
beneficiary's annual rate of income for a 12-month 
annualization period commencing on the effective date on 
which the nonrecurring income is countable. 38 C.F.R. § 
3.273(c).

As of December 1, 2006, the MAPR as to death pension for a 
surviving spouse without a dependent child was $7,329.  See 
38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/Rates/pen0206.htm).  Five 
percent of this amount is $366.

As of December 1, 2007, the MAPR as to death pension for a 
surviving spouse without a dependent child was $7,498.  See 
38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/Rates/pen0207.htm).  Five 
percent of this amount is $375.

Analysis - Death Pension

Initially, as to the death pension claim, the record reveals 
that the Veteran has the requisite wartime service, his death 
was nonservice-connected, and the appellant has the minimal 
net worth for pension.  See 38 C.F.R. §§ 3.3(b)(4).  However, 
the basis of the RO's denial of death pension benefits was 
predicated on the surviving spouse's excessive income deemed 
greater than the MAPR in the year she applied for benefits.  

The appellant filed her claim for nonservice-connected death 
pension benefits in September 2007.  Therefore, the Board 
must calculate her family income for the initial 12 month 
annualization period after September 2007.  See 38 C.F.R. 
§ 3.271(a).  

With regard to income, the RO obtained an electronic SSA 
report for the surviving spouse showing income as of December 
1, 2006 of SSA benefits of $995.50 a month.  As of December 
1, 2007, the electronic SSA report reveals that the surviving 
spouse's SSA benefit payments increased to $1018.40 a month.  
On her September 2007 death pension application (VA Form 21-
534), the surviving spouse reported her SSA benefit payments 
to be $900 a month, a figure not supported by the electronic 
SSA report.  The Board will utilize the more accurate 
electronic SSA report in determining her income.  Thus, with 
regard to income, for the annualization period between 
September 2007 to October 2008, the surviving spouse's yearly 
income was $1,991 ($995.50 x 2 months) + $10,184 ($1018.40 x 
10 months) which = $12,175.  Therefore, the surviving 
spouse's total income for this annualization period was 
$12,175.  

With regard to expenses, the RO obtained an electronic SSA 
report for the surviving  spouse showing that as of December 
1, 2006, she paid unreimbursed Medicare Part B premiums of 
$96.40 a month ($1,156.80 for the year).  (Although the 
surviving spouse lists the Medicare Part B premium as $98.00 
a month in her September 2007 claim and May 2008 and August 
2008 MERs, the Board will utilize the more accurate 
electronic SSA report in determining her Medicare Part B 
expenses).   In addition, the May 2008 and August 2008 MERs 
revealed additional medical expenses of prescription co-pays, 
private medical insurance, physician co-pays, hearing aids, 
eyeglasses expenses, mileage, and other out-of-pocket 
expenses for medical trips.  The appellant indicates she 
received no reimbursement for these expenses.  These amounts 
total $2,955 for the year.  When adding the total of her 
various medical expenses ($2,955) with the total for the 
Medicare Part B premiums (1,156.80), the total for yearly 
unreimbursed medical expenses was $4,111.80.  

But medical expenses can only be deducted that are in excess 
of 5 percent of the MAPR.  Here the total medical expenses 
($4,111.80) exceed five percent of the MAPR ($366).  
Subtracting this amount ($4,111.80- $366) reveals medical 
expenses that are above 5 percent of the MAPR totaling 
$3,745.80.  As such, for the 12 month annualization period 
after September 2007, taking the surviving spouse's yearly 
income ($12,175), and subtracting from this figure the 
allowable medical expenses ($3,745.80), yields a final annual 
countable income of $8,429.20.  

Therefore, the surviving spouse's countable income ($8,429) 
exceeds the applicable December 2006 MAPR ($7,329) as to 
death pension for a surviving spouse without a dependent 
child.  In addition, the surviving spouse's countable income 
($8,429)  would also exceed the applicable December 2007 MAPR 
($7,498).  

The Board is sympathetic to the surviving spouse's claim and 
her particular circumstances.  But the surviving spouse's 
countable income must be less than the annual death pension 
rate determined by law.  VA is bound by the applicable law 
and regulations as written.  38 U.S.C.A. § 7104(c).  Here, 
her countable income was in excess of the applicable pension 
rate for death pension.  Therefore, the surviving spouse 
would not be legally entitled to death pension benefits for 
the 12-month annualization period from September 2007 to 
October 2008.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).    


ORDER

Due to excessive income, entitlement to nonservice-connected 
death pension benefits is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


